UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 o Transition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Sweden Linnegatan 89, SE-115 23 Stockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden+ 46 8 667 17 17 USA+ 1 925 768 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No x The number of shares of registrant's common stock with par value $0.001 per share outstanding as of October 11, 2009 was411,472,042. Due to our current lack of cash resources, we were unable to obtain a review of the interim financial statements for the three and nine months ended September 30, 2009, by our registered independent accountants in accordance with Rule 10-01(d) of the Securities and Exchange Commission Regulation S-X. We plan to obtain such a review as soon as we are able to pay our registered independent accountants for their review. PART IFinancial Information NEONODE INC. INDEX TO SEPTEMBER 30, 2-Q Item 1 Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for thethree and nine months ended September 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2009 and 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 4 Controls and Procedures 38 PART II Other Information Item1 Legal Proceedings 39 Item2 Unregistered Sales of Equity Securities 40 Item3 Defaults Upon Security Securities 41 Item4 Submission of Matters to a Vote ofSecurity Holders 41 Item 6 Exhibits 41 SIGNATURES 42 EXHIBITS 2 PART I.Financial Information Item 1.Financial Statements NEONODE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September December 30, 2009 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 309 $ 17 Prepaid expense 62 46 Other receivables 43 Total current assets 414 63 Property plant and equipment, net 16 116 Total assets $ 430 $ 179 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of debt $ 139 $ 17 Accounts payable 680 688 Accrued expenses 402 320 Embedded derivatives of convertible debt 1,568 Embedded derivatives of warrants 2,199 Total current liabilities 4,988 1,025 Long term convertible debt and leases 42 207 Total liabilities 5,030 1,232 Commitments and contingencies(note 8) Stockholders' deficit: Series A Preferred Stock, 899,081 shares authorized with par value $0.001 at September 30, 2009 and December 31, 2008, respectively; 96,545 shares issued and outstanding at September 30, 2009 and 855,522 at December 31, 2008, respectively. (In the event of dissolution,each share of Series A Preferred Stock has a liquidation preference equal to par value of$0.001 over the shares of Common Stock) 880 3,531 Series B Preferred Stock, 108,850 shares authorized with par value $0.001at September 30, 2009 and December 31, 2008, respectively; 17,267 shares issued and outstanding at September 30, 2009 and 92,796 at December 31, 2008, respectively. (In the event of dissolution, each share of Series B Preferred Stock has a liquidation preference equal to par value of$0.001 over the shares of Common Stock) 2 Common stock, 700,000,000 shares authorized with par value $0.001at September 30, 2009 and December 31, 2008, respectively; 411,454,042 and 35,058,011 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively 412 35 Additional paid in capital 72,317 60,090 Stock subscription receivable (1,035 ) Accumulated deficit (78,209 ) (64,602 ) Total stockholders' deficit (4,600 ) (1,053 ) Total liabilities and stockholders' deficit $ 430 $ 179 See notes to condensed consolidated financial statements. 3 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 Total net sales $ $ 2,137 $ $ 2,929 Cost of sales 5,330 14,323 Gross loss (3,163 ) (11,394 ) Operating expenses: Product research and development 168 582 603 3,247 Sales and marketing 121 878 257 3,844 General and administrative 798 1,224 1,475 5,382 Amortization of fair value of stock issued to related parties for purchase of AB Cypressen 1,584 4,752 Total operating expenses 2,668 2,684 7,087 12,473 Operating loss (2,668 ) (5,847 ) (7,087 ) (23,867 ) Other income (expense, net): Interest and other income, net 5 (30 ) 17 Interest expense (14 ) (162 ) (20 ) (276 ) Foreign currency loss (66 ) (1,044 ) (85 ) (850 ) Gain on conversion and forgiveness of accounts payable 55 Non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants (907 ) (668 ) (3,700 ) (6,778 ) Total other income (expense), net (987 ) (1,869 ) (3,780 ) (7,887 ) Net loss (3,655 ) (7,716 ) (10,867 ) (31,754 ) Deemed dividend to Preferred Stockholders (2,741 ) Net loss attributable to common stockholders $ (3,655 ) $ (7,716 ) $ (13,608 ) $ (31,754 ) Loss attributable to common stockholders per common share: Basic and diluted loss per share $ (0.01 ) $ (0.26 ) $ (0.07 ) $ (1.16 ) Basic and diluted – weighted average shares used in per share computations 366,151 30,010 191,151 27,428 See notes to condensed consolidated financial statements. 4 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (13,608 ) $ (31,754 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock based compensation expense 5,473 1,074 Depreciation and amortization 3 330 Gain on retirement of assets 30 (16 ) Deemed dividend related to debt and warrant conversion expense 2,741 Write-down of inventory to net realizable value 9,823 Gain on conversion to equity and forgiveness of accounts payable -55 Debt discounts and deferred financing fees and the valuation of conversion features and warrants 3,700 6,778 Changes in operating assets and liabilities: Accounts receivable 905 Inventories (3,688 ) Other assets (43 ) 80 Prepaid expenses (16 ) (653 ) Accounts payable and other accrued expense 173 3,360 Deferred revenue (2,088 ) Other liabilities 728 Net cash used in operating activities (1,602 ) (15,121 ) Cash flows from investing activities: Proceeds from sale of property and equipment 32 Purchase of property, plant and equipment (17 ) (205 ) Net cash used in investing activities (17 ) (173 ) Cash flows from financing activities: Proceeds from issuance of convertible debt 837 Proceeds from exercise of stock options 59 Proceeds from issuance of common stock 4,515 Proceeds from issuance of preferred stock 1,035 Equity issuance costs (46 ) (486 ) Proceeds from exercise of option to invest in August note 375 Proceeds from exercise of re-priced warrants 4,756 Warrant re-pricing costs (651 ) Restricted cash 5,554 Net cash provided by financing activities 1,826 14,122 Effect of exchange rate changes on cash 85 80 Net increase (decrease) in cash and cash equivalents 207 (1,092 ) Cash and cash equivalents at beginning of period 17 1,147 Cash and cash equivalents at end of period $ 309 $ 55 Supplemental disclosure ofcash flow information: Interest paid $ 9 $ 218 Supplemental disclosure of non-cash transactions: Fair value of warrants issued in warrant re-pricing $ $ 13,786 Fair value of warrants issued to financial advisor $ $ 2,018 Fair value of warrants issued to bridge note holder $ $ 842 Conversion of September convertible notes $ $ 35 Value of August note surrendered towards the exercise of re-priced warrants $ $ 375 Fair value ofconversion to common stock of Series A and B Preferred stock issued to note and warrant holders related to corporate restructuringin excess of amounts recorded in equity at December 31, 2008 $ 2,741 $ Fair value of warrants with price protection $ 2,119 $ Fair value of warrants issued in Sept 2009 convertible debt transaction $ 794 $ Fair value of warrants issued to employees $ 615 $ Fair value of embedded conversion feature of convertible debt issued in September 2009 financing transaction $ 1,568 $ Fair value of 762,912 shares of common stock issued to convert accounts payable to equity $ 23 Fair value of conversion to common stock of 495,000 shares of Series A Preferred stock issued to related parties for 100% of AB Cypressen recorded as compensation expense $ 4,752 $ See notes to condensed consolidated financial statements 5 NEONODE INC Notes to the Condensed Consolidated Financial Statements (Unaudited) Due to our current lack of cash resources, we were unable to obtain a review of the interim financial statements for the three and nine months ended September 30, 2009, by our registered independent accountants in accordance with Rule 10-01(d) of the Securities and Exchange Commission Regulation S-X. We plan to obtain such a review as soon as we are able to pay our registered independent accountants for their review. 1.
